                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD BENNETT,                                     Case No. 19-cv-05805-SI
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On September 17, 2019, plaintiff Ronald Bennett, who is represented by counsel, filed this

                                  15   case to appeal the denial of his application for Social Security Disability Insurance and

                                  16   Supplemental Security Income. Dkt. No. 1. Plaintiff also attached to the complaint an application

                                  17   to proceed without prepayment of the court filing fees. See Dkt. No. 1-2. The Clerk’s Office

                                  18   instructed plaintiff that applications to proceed without prepayment of fees must be filed separately

                                  19   from the complaint, and plaintiff re-filed his application on September 22, 2019. Dkt. No. 4. On

                                  20   September 25, 2019, the Clerk’s Office issued a notice that plaintiff had used an outdated application

                                  21   to proceed in forma pauperis (“IFP”) and instructed plaintiff to use the form located on this District’s

                                  22   website at https://www.cand.uscourts.gov/civilforms. On October 4, 2019, the Clerk’s Office again

                                  23   contacted plaintiff’s counsel about re-filing the application with the correct form.

                                  24          There are several problems with the IFP application that plaintiff filed. First, plaintiff used

                                  25   an outdated form, AO 240 (Rev. 12/03). See Dkt. No. 4 (emphasis added). Second, by failing to

                                  26   use the form on this District’s website, plaintiff omitted information that this District requires, such

                                  27   as his gross salary, whether he is married, and what his monthly expenses are. The Court cannot

                                  28   rule on plaintiff’s application until it has more complete information regarding plaintiff’s finances.
                                   1          As of the date of this Order, plaintiff has filed nothing further on the docket and has not

                                   2   responded to the Court’s inquiries.

                                   3          Accordingly, plaintiff is ORDERED TO SHOW CAUSE why his application to proceed

                                   4   IFP should not be denied. Plaintiff may show cause by filing a new, complete IFP application,

                                   5   using the form available on this District’s website, no later than October 24, 2019. Failure to

                                   6   file a full IFP application using the appropriate form by October 24, 2019, will result in the Court

                                   7   denying plaintiff’s application and ordering that plaintiff pay the court filing fee.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 10, 2019

                                  11                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
